       Case 1-19-43244-ess             Doc 12      Filed 07/12/19           Entered 07/15/19 10:44:46




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
In re:
                                                                                Chapter 7

RICHARD G CHIOLO,                                                               Case No. 19-43244-ess



                                    Debtor.
-----------------------------------------------------------------------x

                                      LOSS MITIGATION ORDER

         A Loss Mitigation Request1 was filed by the Debtor.

         Upon the foregoing, it is hereby

         ORDERED, that the following parties (the “Loss Mitigation Parties”) are directed to

participate in the Loss Mitigation Program:

         1. The Debtor.

         2. LoanCare, the Creditor with respect to the property located at 137 Jefferson Avenue,

Staten Island, New York 10306, and the loan ended 7511.

         It is further ORDERED, that the Loss Mitigation Parties shall comply with the Loss

Mitigation Procedures annexed to this Order; and it is further

         ORDERED, that the Loss Mitigation Parties shall observe the following deadlines:

         1. Each Loss Mitigation Party shall designate contact persons and disclose contact

information by July 19, 2019, unless this information has been previously provided. As part of

this obligation, a Creditor shall furnish each Loss Mitigation Party with written notice of the

name, address and direct telephone number of the person who has full settlement authority.


1
    All capitalized terms have the meanings defined in the Loss Mitigation Procedures.
      Case 1-19-43244-ess        Doc 12      Filed 07/12/19     Entered 07/15/19 10:44:46




        2. Each Creditor that is a Loss Mitigation Party shall contact the Debtor by July 26, 2019.

        3. Each Loss Mitigation Party shall make its request for information and documents, if

any, by July 26, 2019.

        4. Each Loss Mitigation Party shall respond to a request for information and documents

within 14 days after a request is made, or 7 days prior to the Loss Mitigation Session, whichever

is earlier.

        5. The Loss Mitigation Session shall be scheduled not later than August 16, 2019.

        It is further ORDERED, that a status conference will be held in this case on August 22,

2019 at 2:30 p.m., before the Honorable Elizabeth S. Stong, in Courtroom 3585 of the United

States Bankruptcy Court, 271-C Cadman Plaza East, Brooklyn, New York 11201 (the “Status

Conference”). The Loss Mitigation Parties shall appear at the Status Conference and provide the

Court with an oral Status Report unless a written Status Report that is satisfactory to the Court

has been filed not later than 7 days prior to the date of the Status Conference and requests that

the Status Conference be adjourned or cancelled; and it is further

        ORDERED, that at the Status Conference, the Court may consider a Settlement reached

by the Loss Mitigation Parties, or may adjourn the Status Conference if necessary to allow for

adequate notice of a request for approval of a Settlement; and it is further

        ORDERED, that the Loss Mitigation Period shall continue through the date of any

adjourned Status Conference unless terminated by further order of the Court; and it is further

        ORDERED, that any matters that are currently pending between the Loss Mitigation

Parties (such as motions or applications, and any objection, opposition or response thereto) are

hereby adjourned to the date of the Status Conference to the extent those matters concern (1)

relief from the automatic stay, (2) objection to the allowance of a proof of claim, (3) reduction,



                                                 2
      Case 1-19-43244-ess         Doc 12     Filed 07/12/19      Entered 07/15/19 10:44:46




reclassification or avoidance of a lien, (4) valuation of a Loan or Property, or (5) objection to

confirmation of a plan of reorganization.

       ORDERED, that the time for each Creditor that is a Loss Mitigation Party in this case to

file an objection to a plan of reorganization in this case shall be extended until 14 days after the

termination of the Loss Mitigation Period, including any extension of the Loss Mitigation Period.




                                                                   ____________________________
 Dated: Brooklyn, New York                                                Elizabeth S. Stong
        July 12, 2019                                              United States Bankruptcy Judge

                                                  3
      Case 1-19-43244-ess      Doc 12      Filed 07/12/19   Entered 07/15/19 10:44:46




TO:

Richard G Chiolo
137 Jefferson Ave
Staten Island, NY 10306-3509

Kevin Zazzera
Kevin B. Zazzera, Esq.
182 Rose Ave
Ste 3
Staten Island, NY 10306-2900

Alan Nisselson
c/o Windels Marx Lane & Mittendorf LLP
156 West 56th Street
New York, NY 10019

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014

Courtney R Williams, Esq.
Gross Polowy, LLC
1775 Wehrle Drive, Suite 100
Williamsville, NY 14221

LoanCare
PO Box 8068
Virginia Beach, VA 23450




                                               4
